Citation Nr: 1025572	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  06-24 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to a certificate of eligibility for an automobile 
and adaptive equipment or for adaptive equipment only.

2.  Entitlement to restoration of nonservice-connected disability 
pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The Veteran served on active duty from November 1967 to October 
1969. 

This case comes to the Board of Veterans' Appeals (the Board) on 
appeal from determinations of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In a June 2010 informal hearing presentation, the representative 
suggests that the neurological symptomatology from the Veteran's 
service connected diabetes and diabetic retinopathy have worsened 
since the 2006 examinations.  A review of the claims file shows 
that the appellant has not been examined for his diabetes 
mellitus in general and diabetic retinopathy in particular since 
August 2006 and January 2008, respectively.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a 
new examination after a two-year period between the last VA 
examination and a veteran's contention that the pertinent 
disability had increased in severity).  Therefore, current 
examinations are necessary for this claim.  

In conjunction with another claim, the RO last obtained treatment 
records from the VA outpatient clinic in Jacksonville, Florida in 
January 2008.  Thus, VA must obtain any additional treatment 
records from that facility since January 2008.

In February 2008 a decision review officer determined that the VA 
treatment records and VA examinations submitted since the May 
2006 statement of the case were not relevant to the claim of 
entitlement to a certificate of eligibility for an automobile and 
adaptive equipment or for adaptive equipment only.  The Board 
holds, however, that VA must issue a supplemental statement of 
the case because these records pertain to the Veteran's lower 
extremities and his vision.  The nature and extent of those 
disorders is relevant to the appellant's entitlement to the 
certificate.  Hence, a supplemental statement of the case must be 
issued.  

In April 2003, the RO denied the Veteran's claim of entitlement 
to restoration of nonservice-connected disability pension 
benefits.  In June 2003, the appellant filed a notice of 
disagreement (NOD) with that determination, which the RO did not 
accept as a NOD.  Although a veteran cannot receive nonservice 
connected pension benefits if his service connected compensation 
exceeds the amount of pension to which he is entitled, a 
statement of the case must nonetheless be issued concerning this 
issue in light of the timely receipt of a notice of disagreement.  
Manlincon v. West, 12 Vet. App. 242 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO must obtain any additional 
treatment records from the VA outpatient 
clinic in Jacksonville, Florida since 
January 2008.  Any such records should be 
associated with the Veteran's claims 
folder.  If the RO cannot locate any VA 
records, the RO must specifically document 
the attempts that were made to locate them, 
and explain in writing why further attempts 
to locate or obtain any government records 
would be futile.  The RO must then: (a) 
notify the claimant of the specific records 
that it is unable to obtain; (b) explain 
the efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be given an 
opportunity to respond.

2.  Thereafter, the Veteran must be 
afforded a VA examination by physicians to 
determine the nature and extent of his 
diabetes and diabetic retinopathy.  The 
claims folder is to be made available to 
the examiners to review.  In accordance 
with the latest AMIE worksheets for these 
disorders, the examiners are to provide a 
detailed review of the Veteran's pertinent 
medical history, current complaints, and 
the nature of any disability due to 
diabetic retinopathy, and diabetes 
including any upper and/or lower extremity 
impairment.  A complete rationale for any 
opinion offered must be provided.  The VA 
examiners must append a copy of their 
curriculum vita to the examination report.

3.  The Veteran is to be notified that it 
is his responsibility to report for the 
examinations and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claims.  38 C.F.R. §§ 3.158, 
3.655 (2009).  In the event that the 
appellant does not report for any of the 
aforementioned examinations, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  After the development requested, the RO 
should review the examination reports and 
medical opinions to ensure that they are in 
complete compliance with the directives of 
this REMAND.  If any report or medical 
opinion is deficient in any manner, the RO 
must implement corrective procedures at 
once.

5.  The RO must issue a statement of the 
case addressing the claim of entitlement to 
a permanent and total disability evaluation 
for non service connected pension purposes.  
The Veteran is hereby informed that the 
Board may only exercise appellate 
jurisdiction over this matter if he 
perfects an appeal in a timely manner.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.200 (2009).

6.  Thereafter, the RO should readjudicate 
the claim of entitlement to a certificate 
of eligibility for an automobile and 
adaptive equipment or for adaptive 
equipment only, with consideration of all 
evidence of record to include all evidence 
received since the May 2006 statement of 
the case.  If the benefit is not granted, 
the Veteran and his representative must be 
furnished with a supplemental statement of 
the case and afforded an opportunity to 
respond before the file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


